[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 195 
March 28, 1940.
The opinion of the Court was delivered by
The facts in this case are not in dispute and are succinctly and clearly stated by Judge Gaston in his order on Circuit, from which this appeal comes. His exposition of the statute, and conclusions of law therefrom, meet the approval of this Court and are adopted by it. Let it be reported.
The judgment of the Court below is affirmed.
MESSRS. JUSTICES CARTER and FISHBURNE and MESSRS. ACTING ASSOCIATE JUSTICES J. HENRY JOHNSON and E. H. HENDERSON concur. *Page 205